Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are currently pending.
Specification Objection
The disclosure is objected to because of the following informalities: at page 1 of the disclosure a structure is disclosed as being Cannabidiol (CBD). The structure is incorrect. At page 2 of the disclosure a structure is disclosed as being tetrahydrocannabinol (THC). The structure is incorrect. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Webster (US 2004/0143126).
Webster teaches a method for converting cannabidiol to delta-8-tetrahydrocannabinol comprising adding CBD to a reaction mixture comprising a Lewis acid in an organic solvent, removing the organic phase and Lewis acid, and obtaining delta-8-tetrahydrocannabinol from the organic phase (para [0009]-[0025]). The catalyst or Lewis acid is BF3-Et2O in methylene chloride (dichloromethane), ethyl acetate, ethanol, hexane or other organic solvent, boron trifluoride, p-toluenesulfonic acid, hydrochloric acid in ethanol or sulfuric acid in cyclohexane (para [0048] and [0052]). Webster teaches quenching with a basic solution (para [0053] and examples) which removes the Lewis acid, removing the solvent by evaporation (para [0059] and [0065]), a ratio of solvent to the Lewis acid in mL/mg of 0.5 (Example I), delta-8-tetrahydrocannabinol of 98.6% purity (Example I) and of 100% purity (first fraction eluted of Example II) and agitation of the mixture for 1 hour (reflux of Examples I and II).

Claim(s) 1, 6-7, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Adair et al. (WO 2020/248058).
Adair teaches a method for converting cannabidiol to delta-8-tetrahydrocannabinol comprising adding CBD to a reaction mixture comprising a Lewis acid and a solvent system, removing the organic phase and Lewis acid, and obtaining delta-8-tetrahydrocannabinol from the organic phase. The product mixtures are isolated from Lewis-acid heterogeneous reagents by simple solid/liquid separation (e.g. filtration and/or decantation) (para [0031]). The solvent may comprise nitromethane (para [0064]) and the Lewis acid may comprise the aryl sulfonic acid Amberlyst-15 (para [0058]). The solvent may be removed by evaporation (para [00234]) and the mixture is stirred for 24 hours (para [00234]).

Claim(s) 1, 4-5, 11-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tegen (US2020/0071285).
Tegen teaches a method for converting cannabidiol (CBD) to delta-8-tetrahydrocannabinol comprising adding CBD to a reaction mixture comprising a Lewis acid and a solvent, removing the organic phase and Lewis acid, and obtaining delta-8-tetrahydrocannabinol (para [0672-0673], [0493]). The solvent may be benzene, toluene, chloroform or dichloromethane; the Lewis acid may be p-TSA, or other Lewis acids such as boron trifluoride (para [0674]). The mixture is stirred for 24 hours (para [0677]). The Lewis acid may be removed by filtration (para [0325]), or by quenching with a basic pH solution (para [0332], [0677]) and the solvent by evaporation (para [0677]). The purity of delta-8-THC is greater than 90% (para [0516]).

Claim(s) 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ham (US 2021/0002247) as evidenced by Jagtap (WO 2020/031179).
Ham teaches a method for converting cannabidiol (CBD) to THC comprising adding CBD to a reaction mixture comprising a Lewis acid in an organic solvent, irradiating with microwaves, removing the organic phase and Lewis acid by UPLC, and isolating the THC. The Lewis acid may be, for example 
    PNG
    media_image1.png
    141
    402
    media_image1.png
    Greyscale
(para [0017]).


    PNG
    media_image2.png
    220
    401
    media_image2.png
    Greyscale
. A THC composition contains both delta-9-THC and delta-8-THC (para [0043]). For the precise process wherein, the Lewis acid is methanesulfonic acid (MSA) and the solvent is ethyl acetate see Example 10. For the processing and isolation of the product of Example 10 see Experimental Example 1 at page 6. Ham is silent about the amount of delta-8-THC at various examples.
Jagtap teaches that delta-9-THC is transformed into delta-8-THC in the presence of a Lewis acid or an acid such as p-toluenesulfonic acid and methanesulfonic acid (MSA). See at least page 8. Thus, Jagtap evidences that in the process of Example 10 of Ham the THC composition must have contained delta-8-THC even if Ham did not discuss this. All the claimed steps have been described in the prior art Ham and therefore, the process of Ham is the identical process claimed that provided the product delta-8-THC and its isolation from the mixture and from delta-9-THC.
 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).  Please refer to MPEP §2112:
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”);  SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.")
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Webster (US 2004/0143126), Adair et al. (WO 2020/248058) and Tegen (US2020/0071285), each alone or in combination and in view of Ham (US 2021/0002247) and further in view of Jagtap (WO 2020/031179).
The teachings of prior art Webster, Adair and Tegen were discussed above.
Ham teaches a method for converting cannabidiol (CBD) to THC comprising adding CBD to a reaction mixture comprising a Lewis acid in an organic solvent, irradiating with microwaves, removing the organic phase and Lewis acid by UPLC, and isolating the THC. For the precise process wherein, the Lewis acid is methanesulfonic acid (MSA) and the solvent is ethyl acetate see Example 10. For the processing and isolation of the product of Example 10 see Experimental Example 1 at page 6. Ham is silent about the amount of delta-8-THC at various examples.
Jagtap teaches that delta-9-THC is transformed into delta-8-THC in the presence of a Lewis acid or an acid such as p-toluenesulfonic acid and methanesulfonic acid (MSA). See at least page 8.
Ascertainment of the difference between the prior art and the claims (MPEP § 2141.02)
Webster, Adair and Tegen use sulfonic acid or p-toluenesulfonic acid as Lewis acids in the conversion of CBD to THC and do not use methanesulfonic acid as claimed in claim 10. Thus, the difference is one Lewis acid catalyst for another for the same reaction.
Finding of prima facie obviousness – rationale and motivation (MPEP § 2142-2413)
The person of ordinary skill in the art is a person who knows the relevant art at the time of the invention.  MPEP 2141.03. The primary prior art taught the general conditions for the conversion/isomerization of CBD to delta-8-THC and delta-9-THC using the same acid combination, solvent and recovery steps as in this application. The artisan would have been motivated to use methanesulfonic acid (MSA) reagent as the Lewis acid catalyst in the conversion of the primary prior art because Ham taught that MSA is also a Lewis acid catalyst that can be used for converting cannabidiol (CBD) to THC and because Jagtap taught that delta-8-THC could be obtained using MSA.
Pursuant to the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), at least exemplary rationales (B) and (G) apply in this case:
(B)    Simple substitution of one known element for another to obtain predictable results;
            (G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
The ordinary skilled artisan would have enjoyed a high expectation of success in view of the high level of skill in the art and the teachings of the references.  

Conclusion
Claims 1-16 are rejected. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626